Case 2:19-cv-10925-MRW Document 28 Filed 03/08/21 Pagelofi1 Page ID#:771

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 19-10925 MRW Date March 8, 2021
Title Miguel C. v. Saul
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL

1. This is an appeal from the denial of Social Security disability benefits. The
Court has extended the time for the parties to brief the case on five occasions. Plaintiffs
last deadline for providing information about the claim expired in January 2021.

2. The Court previously informed Ms. Leidner that it would not entertain a
further extension in this action. Even so, she apparently failed to comply with her
obligation to her client. The government filed a notice with the Court stating that
Attorney Leidner neither provided her portion of the briefing nor apparently responded to
e-mails regarding the issue. (Docket # 27.)

3. The Court orders Ms. Leidner to show cause why this action should not be
dismissed with prejudice under Federal Rule of Civil Procedure 41 for failure to prosecute

or obey court orders. The parties will appear at a video hearing on March 24 at
9:30 a.m. PT.

 

1 Judge Wilner is aware that Ms. Leidner is scheduled for a similar video hearing
with Judge Stevenson on March 18 in Narine G. v. Saul, CV 20-4288 KS (C.D. Cal.). Note that,
due to the age of the case and the contents of Judge Wilner’s earlier order, merely providing her
portion of the joint brief in this action will not satisfy the OSC here.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
